    AO 442 (Rev. I l/l l) Arresi Warrant
                                                                                                               ORIGINAL
                                              United States District Court

                                                          Eastern District of Virginia


                        United States of America
                                                                                                           Q^lcO'dof
                                      V.

                           Brian Taylor Sumner                                Case No. 2:20cr59
                                                                                                   S
                                                                                   UO I I IM           nu
                                  Defendant


                                                         ARREST WARRANT

    To:       Any authorized law enforcement officer                                                                            ro



         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecelSary delay
(name ofperson to he arrested) Brian Taylor Sumner                                                   ^           ,
    who Is accused of an offense or violation based on the following document filed with the court:                          *^ o
    [VT Indictment             □ Superseding Indictment       O Information       □ Superseding Information              □ Complaint
    1 Probation Violation Petition             □ Supervised Release Violation Petition     G Violation Notice            G Order of the Court

    This offense is briefly described as follows:
      21 U.S.C. 846 - Conspiracy to Distribute and Possess with Intent to Distribute Methamphetamine (Count 1).




    Dale:          07/24/2020                                                                            Is/
                                                                                             Issuing officer's signature.            l


    City and state:         Norfolk. VA                                          Lawrence R. Leonard, U.S. Magistrate Judge
                                                                                               Printed name' and title ,. -''    '       '


                                                                    Return


I             This warrant was received on (date)                       _, and the person was arrested on (date)
: at (city and Slate}

i


    Date:
                                                                                            Arresting ojucer s signature
                                                                                                                       '■e                   \




                                                                                               Printed name 'and title
                                                                                                                         sj
